Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 1 of 13 PageID #: 126




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                         Plaintiff,              )
                                                 )      NO. 4:19 CR 1043 CDP
                 v.                              )
                                                 )
  MAURICE MADISON,                               )
                                                 )
                         Defendant.              )
                                                 )

                                  GUILTY-PLEA AGREEMENT

         Come now the parties and hereby agree, as follows:

  1.     PARTIES:

         The parties are the defendant Maurice Madison (hereinafter "Defendant"), represented by

  defense counsel Mark Byrne, and the United States of America (hereinafter "United States" or

  "Government"), represented by the Office of the United States Attorney for the Eastern District of

  Missouri.   This agreement does not, and is not intended to, bind any governmental office or

  agency other than the United States Attorney for the Eastern District of Missouri.      The Court is

  neither a party to nor bound by this agreement.

  2.     GUILTY PLEA:

         A.      The Plea:            Pursuant to Rule 1l(c)(l)(A), of the Federal Rules of Criminal

  Procedure, in exchange for the Defendant's voluntary plea of guilty to Count One of the indictment,

  the United States agrees to move for the dismissal as to the defendant of Count Two at the time of

  sentencing. Moreover, the United States agrees that no further federal prosecution will be brought

  in this District relative to Defendant's violations of federal law arising out of the events set forth

                                                Page 1 of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 2 of 13 PageID #: 127




  in the indictment, of which the Government is aware at this time. Defendant understands that Count

  Two, which the United States is agreeing to dismiss at the time of sentencing, would be punishable

  by a mandatory minimum term of imprisonment of five (5) years, consecutive to any other term

  of imprisonment imposed in this case or any other case.

         In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

  analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty

  plea. The parties further agree that either party may request a sentence above or below the U.S.

  Sentencing Guidelines range (combination of Total Offense Level and Criminal History Category)

  ultimately determined by the Court pursuant to any chapter of the Guidelines and Title 18, United

  States Code, Section 3553(a). The parties further agree that notice of any such request will be

  given no later than ten days prior to sentencing and that said notice shall specify the legal and

  factual bases for the request.

         The defendant also agrees, pursuant to the guilty plea to Count One, to forfeit to the United

  States all property subject to forfeiture under the applicable statute(s), including but not limited to:

         (i)    One (I) Glock 29 10 mm semi-automatic handgun with ammunition; and

         (ii)    $1099.00 in United States currency seized from Defendant on December 11, 2019.

        B.      The Sentence:      The parties agree that the recommendations contained herein fairly

  and accurately set forth some guidelines that may be applicable to this case. The parties further

  agree that either party may request a sentence above or below the U.S. Sentencing Guidelines

  range (combination of Total Offense Level and Criminal History Category) ultimately determined

  by the Court pursuant to any chapter of the Guidelines, Title 18, United States Code, Section 3553,

  or any other provision or rule of law not addressed herein. The parties further agree that notice of


                                                Page 2of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 3 of 13 PageID #: 128




  any such request will be given no later than ten ( 10) days prior to sentencing and that said notice

  shall specify the legal and factual bases for the request. The parties understand that the Court is

  neither a party to nor bound by the Guidelines recommendations agreed to in this document.

         3.      ELEMENTS:

         A.      Count One: As to Count One, the Defendant admits to knowingly violating Title

  21, United States Code, Section 841 (a), and admits there is a factual basis for the plea and further

  fully understands that the elements of the crime are as follows:

                 (i)     That on or about December 11, 2019, within the Eastern District of

  Missouri, the Defendant possessed Fentanyl, a Schedule II controlled substance drug;

                 (ii)    That Defendant did so knowingly and intentionally; and

                 (iii)   That at the time Defendant possessed the Fentanyl, Defendant intended to

  distribute some or all of the Fentanyl to another person.

         4.      FACTS:

         The parties agree that the facts in this case are as follows and that the United States would

  prove these facts beyond a reasonable doubt if the case were to go to trial.    These facts may be

  considered as relevant conduct pursuant to Section I B 1.3:

         On December 11, 2019, St. Louis City Police officers observed a dark blue BMW sedan

  with no front license plate, heavily tinted windows, and tinted license plate cover traveling

  southbound on Morganford Road in the Tower Grove South Neighborhood, in the City of St.

  Louis, within the Eastern District of Missouri.

         Officers performed a traffic stop of the vehicle, which pulled over near the intersection of

  Morganford Road and Beck Avenue.        Defendant was the driver and sole occupant of the vehicle.


                                              Page 3of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 4 of 13 PageID #: 129




  Defendant did not have a form of identification with him, and informed officers there was a loaded

  handgun in the vehicle.    Defendant further advised officers that he had active warrants for traffic

  violations, which were later confirmed.     During the stop of the vehicle, officers observed and

  ultimately seized two pills which they suspected to be controlled substances in plain view on the

  center console, along with a black Glock make, 29 model magazine fully loaded with 10 live 10

  mm cartridges.      Officers also located a Glock make, 29 model, 10 mm Auto caliber,

  semiautomatic pistol bearing serial # BLHR554, loaded with a live round in the chamber and 19

  live cartridges in a clear, double-stack magazine in between the driver's seat and center console of

  the vehicle immediately to the right of where Defendant was sitting in the driver's seat. Defendant

  consented to a further search of the car, and police ultimately located and seized a clear, knotted

  plastic baggie containing 34 capsules under the steering column, in the air conditioning vent.

  Based upon their training and experience, officers believed the capsules to contain fentanyl.

  Defendant also had approximately $1099.00 in United States currency on his person, which

  Defendant admits was proceeds from drug sales. Defendant made a post-Miranda statement that

  he carries the firearm for protection.

         The thirty-four (34) capsules recovered from Defendant's vehicle were later determined by

  an expert chemist with the St. Louis Metropolitan Police Department Laboratory to have a gross

  weight of 3.18 grams and to contain approximately 1.36 grams of a mixture or substance

  containing fentanyl. The two tablets recovered from the center console of Defendant's vehicle

  were determined be .010 grams of oxycodone and .25 grams ofmethamphetamine.

         Expert testimony in the event of trial would establish beyond a reasonable doubt that the

  quantity of fentanyl and the way the fentanyl was packaged are consistent with distribution of


                                              Page 4of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 5 of 13 PageID #: 130




  fentanyl. Expert testimony in the event of trial would also establish beyond a reasonable doubt that

  individuals trafficking in controlled substances, including fentanyl, commonly carry firearms to

  protect themselves, their controlled substances, and the proceeds realized from the sales of

  controlled substances. Defendant admits he purchased and possessed the fentanyl with the intent

  to distribute some or all of the fentanyl to another person. Defendant admits he possessed the

  firearm to protect himself, the fentanyl, and the United States currency in his possession.

         The Glock make, 29 model, 10 mm Auto caliber, semiautomatic pistol bearing serial #

  BLHR554, along with 2 magazines (one with a 10 round capacity and one with a 20 round

  capacity) and 30 cartridges were submitted to the St. Louis Metropolitan Police Department Crime

  Laboratory. The firearm was test fired and functioned as designed by an expert firearms examiner.

  The expert firearms examiner found that the firearm could expel a projectile by the action of an

  explosive and is, therefore, a "firearm" as defined under federal law.

  5.     STATUTORY PENALTIES:

         A.      Statutory Penalties: The Defendant fully understands that the maximum possible

  penalties provided by law for the crimes to which the Defendant is pleading guilty are:

         (i)     Count One: imprisonment of not more than twenty years, a fine of not more than

  $1,000,000, or both such imprisonment and fine.         The Court also may impose a period of

  supervised release of not less than three years.

  6.     U.S. SENTENCING GUIDELINES: 2016 MANUAL

         The Defendant understands that these offenses are affected by the U.S. Sentencing

  Guidelines and the actual sentencing range is determined by both the Total Offense Level and the

  Criminal History Category.       The parties agree that the following are the U.S. Sentencing


                                              Page 5of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 6 of 13 PageID #: 131




  Guidelines Total Offense Level provisions that apply:

         A.       COUNT ONE: Possession with Intent to Distribute Fentanyl

         (i)      Chapter 2 Offense Conduct:

                  (a)    Base Offense Level: The parties recommend that as to Count One, the

  base offense level is 12 as found in U.S.S.G §2Dl. l(c)(l4). The parties agree that the quantity of

  fentanyl for which the defendant is accountable, including relevant conduct, is less than 4 grams

  of fentanyl, resulting in the agreed Base Offense Level.

                  (b)    Specific Offense Characteristics:       The parties agree that the following

  Specific Offense Characteristics apply: 2 levels should be added pursuant to Section 2D 1.1 (b )( 1)

  because the Defendant the defendant possessed a firearm.

           (ii)   Chapter 3 and 4 Adjustments:

                   (a)   Acceptance of Responsibility: The parties recommend that two levels

  should be deducted pursuant to Sentencing Guidelines Section 3E 1.1 (a) because Defendant has

  clearly demonstrated acceptance of responsibility.        If the deduction pursuant to Sentencing

  Guidelines Section 3E 1.1 (a) is applied, then the United States moves to deduct one additional level

  pursuant to Sentencing Guidelines Section 3E l. l(b)(2), because Defendant timely notified

  authorities of the intention to enter a plea of guilty, thereby permitting the United States to avoid

  preparing for trial and permitting the Court to allocate its resources efficiently.

         The parties agree that if Defendant does not abide by all of the agreements made within

  this document, Defendant's failure to comply is grounds for the loss of acceptance of responsibility

  pursuant to Sentencing Guidelines Section 3E 1.1. The parties further agree that Defendant's

  eligibility for a reduction pursuant to Sentencing Guidelines Section 3E 1.1 is based upon the


                                              Page 6of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 7 of 13 PageID #: 132




  information known at the present time and that any actions of Defendant which occur or which

  become known to the United States subsequent to this agreement and are inconsistent with

  Defendant's acceptance of responsibility including, but not limited to criminal conduct, are

  grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

  3E 1.1. In any event, the parties agree that all of the remaining provisions of this agreement remain

  valid and in full force and effect.

          c.      Estimated Total Offense Level:         Based on these recommendations, the parties

  estimate that the Total Offense Level is as follows:

         (i)       Count One: The parties agree that the Total Offense Level for Count One is 12,

  unless Defendant is a Career Offender.       Depending on the underlying offense and defendant's

  criminal history, Defendant could be a Career Offender pursuant to Section 4B 1.1. If the Court

  finds Defendant is a Career Offender, the Total Offense Level may be higher and the Criminal

  History Category may be as high as Category VI.         Defendant has discussed these possibilities

  with defense counsel.     Both parties reserve the right to argue that the Defendant is or is not a

  Career Offender.

          D.      Criminal History: The determination of the Defendant's Criminal History

  Category shall be left to the Court.    Either party may challenge, before and at sentencing, the

  finding of the Presentence Report as to the Defendant's criminal history and the applicable

  category.    The Defendant's criminal history is known to the Defendant and is substantially

  available in the Pretrial Services Report.

          E.      Effect of Parties' U.S. Sentencing Guidelines Analysis:

          The parties agree that the Court is not bound by the Guidelines analysis agreed to herein.


                                               Page 7 of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 8 of 13 PageID #: 133




  The parties may not have foreseen all applicable Guidelines.      The Court may, in its discretion,

  apply or not apply any Guideline despite the agreement herein and the parties shall not be permitted

  to withdraw from the plea agreement.

  7.     WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         A.      Appeal:     The Defendant has been fully apprised by defense counsel of the

  Defendant's rights concerning appeal and fully understands the right to appeal the sentence under

  Title 18, United States Code, Section 3742.

                 i.      Non-Sentencing Issues:      The parties waive all rights to appeal all non-

  jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

  motions, discovery, the guilty plea, the constitutionality of the statute to which defendant is

  pleading guilty and whether defendant's conduct falls within the scope of the statute.

                 ii.     Sentencing Issues:     In the event the Court accepts the plea, accepts the

  U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

  Sentencing Guidelines range, sentences the defendant within or below that range, then, as part of

  this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

  Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

  Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

  Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

  sentences the defendant within or above that range.

          B.     Habeas Corpus:        The Defendant agrees to waive all rights to contest the

  conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

  United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective


                                              Page 8of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 9 of 13 PageID #: 134




 assistance of counsel.

         C.      Right to Records:       The Defendant waives all rights, whether asserted directly or

  by a representative, to request from any department or agency of the United States any records

  pertaining to the investigation or prosecution of this case, including any records that may be sought

  under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

  Act, Title 5, United States Code, Section 552(a).

  8.     OTHER:

         A.      Disclosures Required by the United States Probation Office:           The Defendant

  agrees to truthfully complete and sign forms as required by the United States Probation Office

  prior to sentencing and consents to the release of these forms and any supporting documentation

  by the United States Probation Office to the United States.

         B.      Civil or Administrative Actions not Barred; Effect on Other Governmental

  Agencies:    Nothing contained herein limits the rights and authority of the United States to take

  any civil, tax, immigration/deportation or administrative action against the Defendant.

         C.      Supervised Release:        Pursuant to any supervised release term, the Court will

  impose standard conditions upon the Defendant and may impose special conditions related to the

  crime Defendant committed.        These conditions will be restrictions on the Defendant to which the

  Defendant will be required to adhere.     Violation of the conditions of supervised release resulting

  in revocation may require the Defendant to serve a term of imprisonment equal to the length of the

  term of supervised release, but not greater than the term set forth in Title 18, United States Code,

  Section 3583(e)(3), without credit for the time served after release.    The Defendant understands

  that parole has been abolished.


                                               Page 9 of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 10 of 13 PageID #: 135




         D.        Mandatory Special Assessment:        This offense is subject to the provisions of the

  Criminal Fines Improvement Act of 1987 and the Court is required to impose a mandatory special

  assessment of$100 per count for a total of$100, which the Defendant agrees to pay at the time of

  sentencing.     Money paid by the Defendant toward any restitution or fine imposed by the Court

  shall be first used to pay any unpaid mandatory special assessment.

         E.        Possibility of Detention:   The Defendant may be subject to immediate detention

  pursuant to the provisions of Title 18, United States Code, Section 3143.

         F.        Fines and Costs of Incarceration and Supervision:         The Court may impose a

  fine, costs of incarceration, and costs of supervision.   The Defendant agrees that any fine imposed

  by the Court will be due and payable immediately.

         G.        Forfeiture:   The defendant agrees the stipulated facts above are sufficient to

  support forfeiture of certain assets pursuant to the applicable forfeiture authorities. Defendant

  specifically agrees to the forfeiture of the following:

         (i)     One (I) Glock 29 IO mm semi-automatic handgun with ammunition; and

          (ii)   $1099.00 in United States currency seized from Defendant on December 11, 2019.

           The defendant agrees the Court may enter a consent preliminary order of forfeiture any

  time before sentencing, and such Order will become final as to the defendant when it is issued and

  will be part of the sentence. The defendant agrees not to object to any administrative, civil or

  criminal forfeiture brought against any assets subject to forfeiture. The defendant will execute any

  documents and take all steps needed to transfer title or ownership of said assets to the government

  and/or to rebut the claims of nominees and/or alleged third party owners. The defendant

  knowingly and intelligently waives all constitutional and statutory challenges to any forfeiture


                                               Page 10of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 11 of 13 PageID #: 136




  carried out in accordance with this plea agreement, including but not limited to that defendant was

  not given adequate notice of forfeiture in the charging instrument.

         The defendant knowingly and voluntarily waives any right, title, and interest in all items

  seized by law enforcement officials during the course of their investigation, whether or not they

  are subject to forfeiture, and agrees not to contest the vesting of title of such items in the United

  States. The defendant agrees that said items may be disposed of by law enforcement officials in

  any manner.

          9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

          In pleading guilty, the Defendant acknowledges, fully understands and hereby waives his

  rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

  by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

  suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

  require the United States to prove the elements of the offenses charged against the Defendant

  beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

  to be protected from compelled self-incrimination; the right at trial to confront and cross-examine

  adverse witnesses; the right to testify and present evidence and the right to compel the attendance

  of witnesses.   The Defendant further understands that by this guilty plea, the Defendant expressly

  waives all the rights set forth in this paragraph.

          The Defendant fully understands that the Defendant has the right to be represented by

  counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

  proceeding.     The Defendant's counsel has explained these rights and the consequences of the

  waiver of these rights.    The Defendant fully understands that, as a result of the guilty plea, no


                                               Page 11of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 12 of 13 PageID #: 137




  trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition

  of the sentence.

         The Defendant is fully satisfied with the representation received from defense counsel.

  The Defendant has reviewed the United States' evidence and discussed the United States' case and

  all possible defenses and defense witnesses with defense counsel.               Defense counsel has

  completely and satisfactorily explored all areas which the Defendant has requested relative to the

  United States' case and any defenses.

         The guilty plea could impact defendant's immigration status or result in deportation. In

  particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

  by Title 8, United States Code, Section 1101(a)(43), removal or deportation is presumed

  mandatory. Defense counsel has advised the defendant of the possible immigration

  consequences, including deportation, resulting from the plea.

  10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

          This document constitutes the entire agreement between the Defendant and the United

  States, and no other promises or inducements have been made, directly or indirectly, by any agent

  of the United States, including any Department of Justice attorney, concerning any plea to be

  entered in this case.   In addition, the Defendant states that no person has, directly or indirectly,

  threatened or coerced the Defendant to do or refrain from doing anything in connection with any

  aspect of this case, including entering a plea of guilty.

          The Defendant acknowledges having voluntarily entered into both the plea agreement and

  the guilty plea.    The Defendant further acknowledges that this guilty plea is made of the

  Defendant's own free will and that the Defendant is, in fact, guilty.


                                              Page 12of13
Case: 4:19-cr-01043-RLW Doc. #: 71 Filed: 11/04/20 Page: 13 of 13 PageID #: 138




 11.     CONSEQUENCES OF POST-PLEA MISCONDUCT:

         After pleading guilty and before sentencing, if Defendant commits any crime, other than

 minor traffic offenses, violates any conditions of release that results in revocation, violates any

 term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

 information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

 option, may be released from its obligations under this agreement.       The United States may also,

 in its discretion, proceed with this agreement and may advocate for any sentencing position

  supported by the facts, including but not limited to obstruction of justice and denial of acceptance

  of responsibility.

  12.         NO RIGHT TO WITHDRAW GUILTY PLEA:

             Pursuant to Rule l l(c) and (d), Federal Rules of Criminal Procedure, the defendant

  understands that there will be no right to withdraw the plea entered under this agreement, except

  where the Court rejects those portions of the plea agreement which deal with charges the

  government agrees to dismiss or not to bring.

  \1 . . ), lv
             Date                                    LISA M. YEMM, #
                                                     Assistant United Stat


   II h\ I    ·), )/~~{/                                                            _, ' .
             Date




                                                Page 13of13
